SCHALL, Circuit Judge.

ORDER

The Merit Systems Protection Board moves to remand this case for further consideration in view of this court’s recent decision in McCormick v. Department of the Air Force, 307 F.3d 1339 (Fed.Cir.*8862002). The Board states that Dorothy T. Schibik does not oppose.
We note that the Department of the Air Force’s petition for en banc review in McCormick was recently denied.
Upon consideration thereof,
IT IS ORDERED THAT:
The motion is granted, the Board’s decision is vacated, and the case is remanded for further consideration in view of McCormick.